THE Routt County Live Stock Company, a Wyoming corporation, sued the board of county commissioners of Routt county to recover money paid for taxes on sheep for the years 1918 to 1923, both inclusive. The district court rendered judgment in favor of the plaintiff for the amounts paid by it for the taxes of 1918, 1919 and 1920, and rendered judgment in favor of the defendant on the causes of action for the recovery of the amounts paid by the plaintiff for the taxes of 1921, 1922 and 1923. The defendant sued out a writ of error, and the plaintiff filed cross-assignments of error.
This case is a companion to Board of County Commissionersof Routt County v. Kipp Sheep Company,87 Colo. 288, 288 Pac. 413, and Boyer Bros., Incorporatedv. Board of County Commissioners of the County ofRoutt, 87 Colo. 275, 288 Pac. 408, just decided. The opinions in those cases should be read in connection with this opinion.
The law points presented in this case were raised and decided in the Kipp case, supra. The facts are similar to those in the Kipp case, with the exception that in this case it is claimed by the live stock company that it had no sheep in Routt county in either 1921 or 1922.
[1] As to the year 1921, there was a conflict in the testimony, and we cannot say that there was not sufficient evidence to support the findings and judgment of the court.
There is no evidence to support the finding that the livestock company had any sheep in Routt county in 1922.
The judgment in favor of the plaintiff for the amounts paid by it for the taxes of 1918, 1919 and 1920 is affirmed.
The judgment in favor of the defendant on the causes of action for the recovery of the money paid by the plaintiff for the taxes of 1921 and 1923 is affirmed. *Page 288 
The judgment for the defendant on the cause of action for the recovery of the money paid by the plaintiff for the tax of 1922 is reversed, and the cause is remanded with the direction to enter judgment for the plaintiff on this cause of action. Each party shall pay its own costs taxed in this court.
MR. CHIEF JUSTICE WHITFORD and MR. JUSTICE CAMPBELL did not participate in the decision.